Tom Glaze, Justice, dissenting. I respectfully disagree with the court’s decision to reverse by holding that Ms. Lindsey’s counsel improperly injected insurance through his cross-examination of Synergy’s branch manager, Bob Lee. The majority opinion sets forth Lee’s relevant deposition testimony and trial court testimony, and it is undisputed that, soon after the Lindsey house was damaged, Lee told Ms. Lindsey’s son, Bee, “he had nothing to worry about, it (the damage) would be covered.” True, Lee mentioned insurance at his deposition, but Synergy’s attorney informed Lee not to mention insurance at the court trial. Contrary to his attorney’s admonition, he mentioned insurance nonetheless. In fact, he did so, in my view, in answer to a very legitimate and relevant question posed by Lindsey’s counsel. Obviously, Lindsey’s counsel wanted Lee to tell the jury that Synergy (per Lee) had told Ms. Lindsey and her son that Synergy would take care of her loss. By such a remark, Lee implied Synergy was liable for Lindsey’s entire loss. Lee could have conceded that point without mentioning insurance. Lindsey clearly had every right to have the foregoing admission against interest declared before the jury even though she might not be entitled to Lee’s earlier reference to insurance. Lee volunteered the reference to insurance anyway. When the reference to insurance occurs in good faith rather than in a deliberate attempt to prejudice the jury, an admonition by the court is ordinarily sufficient to correct the error. Lin Mfg. Co. of Arkansas v. Courson, 246 Ark. 5, 436 S.W.2d 472 (1969). Here, Synergy requested no cautionary instruction, but instead requested only a mistrial which the court denied. In my view, the trial court did not abuse it’s discretion since the record reflects Lindsey’s counsel questioned Lee in good faith, and because Synergy — through Lee — assured Lindsey that Synergy would take care of her loss. With such assurances having been made known to the jury, Synergy would have suffered little prejudice if it had asked the trial court to inform the jurors that insurance was not relevant and to admonish them not to consider any reference to insurance in their deliberations. For the above reasons, I would affirm.